Citation Nr: 0915185	
Decision Date: 04/23/09    Archive Date: 04/29/09	

DOCKET NO.  06-11 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for a chronic left knee 
disability.

3.  Entitlement to service connection for a chronic right 
knee disability.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from June 1992 to February 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and January 2006 rating 
decisions of the VARO in Salt Lake City, Utah.  

For reasons which will be set forth in a remand appended to 
the decision below, the issue of the Veteran's entitlement to 
service connection for a chronic sinus disorder is being 
remanded via the Appeals Management Center in Washington, DC. 
for further development.  The Veteran will be notified should 
further action be required.  

The Board notes that a review of the record notes that 
service connection is in effect for depression, rated as 30 
percent disabling; left shoulder impingement syndrome, rated 
as 10 percent disabling; right shoulder impingement syndrome, 
also rated as 10 percent disabling; and tinnitus, rated as 10 
percent disabling.  With consideration of the bilateral 
factor, a combined disability of 50 percent has been in 
effect since February 2, 2005, the day following the 
Veteran's separation from active service.  


FINDINGS OF FACT

1.  Any current low back disability is not shown to be 
associated with the Veteran's active service.

2.  There is no current diagnosis of a chronic left knee 
disability.

3.  There is no current diagnosis of a chronic right knee 
disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic low 
back disability have not been met.  38 U.S.C.A. § 38 U.S.C.A. 
§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for a chronic left 
knee disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for a chronic right 
knee disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a letter dated in March 2005, the Veteran was informed of 
his and VA's respective responsibilities with regard to 
developing his claims.  He was informed of the evidence 
needed to show to support a claim for service connection.  He 
was also informed that he was being scheduled for an 
examination with regard to the claimed disabilities.  In a 
letter dated in March 2006, he was informed as to how VA 
determines disability ratings and effective dates should 
service connection be granted.  

With regard to the duty to assist, the Board is not aware of 
any outstanding evidence or information that has not already 
been requested, except for a CT scan reported by the Veteran 
in April 2006 and that is addressed in the REMAND at the end 
of the decision below.  The Veteran was accorded examinations 
in April and September 2005 and the reports of the 
examinations are of record.  Accordingly, it is not 
prejudicial to the Veteran for the Board to finally decide 
the appeal with regard to a low back disability, a left knee 
disability, and a right knee disability, at this time. 

Pertinent Law and Regulations

Service connection may be granted for disability that is a 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection may also be granted for a disability first 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307, when 
applicable, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however, remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
in service would permit service connection.  To show chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

Arthritis, if present, shall be considered to have been 
incurred in or aggravated by service, although not otherwise 
established as incurred in or aggravated by service if 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. §§ 3.307, 3.309.

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  (The law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation benefits.  See Degmetich 
v. Brown, 104 (F. 3d 1328 (1997).  (Holding that Section 1110 
of the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See also McClain v. Nicholson, 21 Vet. App. 319 
(2007).

Based on a longitudinal review of the evidence, the Board 
finds that the evidence establishes that the Veteran has no 
current diagnosis of a low back disability, a right knee 
disability, or a left knee disability.  

The service treatment records disclose that the Veteran was 
seen on periodic occasions for complaints regarding the knees 
and the back.  However, he was accorded an official 
examination for rating purposes in April 2005, just two 
months after service discharge.  He referred to a history of 
bilateral knee pain, but stated he had not received any 
treatment for the pain and had no functional impairment.  He 
also complained of low back pain for 12 years.  He stated he 
was able to function without the use of medications and had 
no functional impairment and had not lost any time from work 
because of back problems.  Clinical examination of the knees 
was normal.  X-ray studies of the knees were also normal.  
With regard to the back, other than some paraspinal muscle 
tenderness, there were no abnormalities.  No X-ray studies of 
the back were accomplished.  With regard to diagnoses, it was 
stated with regard to the knees, there was "no pathology to 
render a diagnosis."  With regard to the back, while there 
was notation of some paraspinal muscle tenderness, there was 
normal range of motion.  No X-rays were requested and the 
examiner stated there was no pathology to render a diagnosis 
with regard to the complaint of low back pain.  

The Veteran was accorded an examination of the joins by VA in 
September 2005.  The claims folder was not available for 
review.  The Veteran again complained of low back pain and of 
growing bilateral knee pain.  Clinical findings with regard 
to the knees and the back were unremarkable.  At the time of 
this examination, no tenderness of the spine was noted.  With 
regard to the knees, the examiner noted there was virtually 
normal range of motion of the knees with no evidence of 
laxity or inflammation.  It was stated there was no diagnosis 
with regard to the knees.  With regard to the low back, it 
was stated there were "lumbar strain symptoms with normal 
exam..."  Range of motion of the spine was not significantly 
limited.  There were no other abnormal findings.  

As noted above, in order to be considered for service 
connection, a claimant must first have a chronic disability.  
Symptoms alone, without a finding of an underlying disorder, 
cannot be service connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A diagnosis with 
regard to the back and the knees was not made following two 
separate examinations of the Veteran in 2005.  There is no 
current diagnosis of a chronic disability involving either 
the back or the knees.  Accordingly, service connection may 
not be granted.  The Board notes that while the Veteran is 
competent to report what comes to him through his senses, 
such as feelings of pain in the back and the knees, he does 
not have the medical expertise to diagnose a specific low 
back or knee disability.  See, for example, Layno v. Brown, 6 
Vet. App. 465 (1994).  In this case, he cannot provide a 
competent opinion regarding diagnoses or causation.  After 
consideration of the evidence of record, the Board finds that 
the weight of the evidence is against the claim.  Therefore, 
the benefit of the doubt doctrine is not for application and 
the claim for service connection for a chronic low back 
disability, a chronic right knee disability, and a chronic 
left knee disability, must be denied.  See 38 U.S.C.A. § 5107 
(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a chronic low back disability is 
denied.

Service connection for a chronic left knee disability is 
denied.

Service connection for a chronic right knee disability is 
denied.


REMAND

With regard to the claim for service connection for a chronic 
sinus disorder, in his substantive appeal dated in April 
2006, the Veteran indicated that he had had a CT scan on 
April 7, 2006, and he hoped that the results would "prove my 
case."  The study is not of record.  

Accordingly, this portion of the case is REMANDED for the 
following:

1.  The Veteran should be asked where the 
CT scan done on April 7, 2006, was 
accomplished.  Once the location is 
obtained, efforts should be made to 
obtain the study and associate it with 
the claims file.  

2.  If deemed appropriate the Veteran 
should then be accorded an examination by 
a physician knowledgeable in sinus 
disorders for the purpose of determining 
the etiology of any chronic sinus 
disorder.  The rationale for any opinion 
expressed should be provided.  

3.  Then, VA should readjudicate the 
claim, with consideration of all 
pertinent laws and regulations.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and be 
given an opportunity for response.

Subject to current appellate procedures, the case should then 
be returned to the Board for further appellate consideration.  
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he receives further notice.  However, he is 
advised of the importance of appearing for his scheduled 
examination because any failure to do so without good cause 
could lead to a denial of his claim.  38 C.F.R. § 3.655 
(2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


